19-23007-rdd   Doc 322   Filed 10/04/19 Entered 10/04/19 09:37:35   Main Document
                                       Pg 1 of 24
               19-23007-rdd                                             Doc 322                                Filed 10/04/19 Entered 10/04/19 09:37:35                                                                                               Main Document
In re Empire Generating Co, LLC
                                                                                                                             Pg 2 of 24                            Case No. 19-23007
      Debtor                                                                                                                                              Reporting Period: August 1 - August 31, 2019

                                                                                  SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS

    Amounts reported should be from the debtor’s books and not the bank statement. The beginning cash should be the ending cash from the prior month
    or, if this is the first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH -
    ACTUAL” column must equal the sum of the four bank account columns. Attach copies of the bank statements and the cash disbursements journal.
    The total disbursements listed in the disbursements journal must equal the total disbursements reported on this page. A bank reconciliation must be
    attached for each account. [See MOR-1 (CON’T)]

                                                                                                                                                                                                BANK ACCOUNTS
                                                                                                                                  BANK OF AMERICA -        DEUTSCHE BANK -    DEUTSCHE BANK -   BLACKROCK (0735)   WEBSTER BANK (9825    BANK OF AMERICA -    CURRENT MONTH
                                                                                                                                   OPERATING (6731)         REVENUE (049.1)             1                               and 9830)       ADEQUATE ASSURANCE   ACTUAL (TOTAL OF
                                                                                                                                                                                  OTHER
                                                                                                                                                                                                                                               (5733)         ALL ACCOUNTS)
    ACCOUNT NUMBER (LAST 4)
     CASH BEGINNING OF MONTH                                                                                                                6,813,538                 4,831       8,825,787              5,072             7,830,393              40,000         23,519,621
     RECEIPTS
     CASH SALES                                                                                                                                      -                    -               -                  -                    -                                       -
     ACCOUNTS RECEIVABLE -                                                                                                                           -                    -               -                  -                    -                                       -
     PREPETITION
     ACCOUNTS RECEIVABLE -                                                                                                                           -            4,878,847               -                  -                    -                               4,878,847
     POSTPETITION
     LOANS AND ADVANCES                                                                                                                            -                     -               -                  -                     -                                      -
     SALE OF ASSETS                                                                                                                                -                     -               -                  -                     -                                      -
     OTHER (ATTACH LIST)                                                                                                                           -                  3,116          15,211                  -                 1,330                                 19,657
     TRANSFERS (FROM DIP ACCTS)                                                                                                             4,800,000                    -                -              1,706                    -                   -           4,801,706
       TOTAL RECEIPTS                                                                                                                       4,800,000             4,881,963          15,211              1,706                 1,330                  -           9,700,210
     DISBURSEMENTS                    Acct                                   Acct Name
     ACI CONTROLS, INC.                    105000                            Materials and Supplies                                                27                     -               -                  -                    -                                      27
     ACI CONTROLS, INC.               540600                                 Freight - Parts, Equipment, Commoditie                                18                     -               -                  -                    -                                      18
     ACI CONTROLS, INC.                    105000                            Materials and Supplies                                               726                     -               -                  -                    -                                     726
     ACI CONTROLS, INC.               540600                                 Freight - Parts, Equipment, Commoditie                                24                     -               -                  -                    -                                      24
     ACI CONTROLS, INC.                    105000                            Materials and Supplies                                             1,904                     -               -                  -                    -                                   1,904
     ACI CONTROLS, INC.               540600                                 Freight - Parts, Equipment, Commoditie                                60                     -               -                  -                    -                                      60
     ACI CONTROLS, INC.                    105000                            Materials and Supplies                                               678                     -               -                  -                    -                                     678
     ACI CONTROLS, INC.               540600                                 Freight - Parts, Equipment, Commoditie                                21                     -               -                  -                    -                                      21
     ACI CONTROLS, INC.                    105000                            Materials and Supplies                                                58                     -               -                  -                    -                                      58
     ACI CONTROLS, INC.               540600                                 Freight - Parts, Equipment, Commoditie                                19                     -               -                  -                    -                                      19
     ACI CONTROLS, INC.                    105000                            Materials and Supplies                                             2,129                     -               -                  -                    -                                   2,129
     ACI CONTROLS, INC.               540600                                 Freight - Parts, Equipment, Commoditie                                24                     -               -                  -                    -                                      24
     ADIRONDACK MECHANICAL SERVIC550400                                      HRSG - Unit 1                                                        909                     -               -                  -                    -                                     909
     AIRGAS USA, LLC                  541800                                 Maintenance - CTG Auxilaries                                         525                     -               -                  -                    -                                     525
     AIRGAS USA, LLC                  541800                                 Maintenance - CTG Auxilaries                                         369                     -               -                  -                    -                                     369
     AIRGAS USA, LLC                  541800                                 Maintenance - CTG Auxilaries                                       6,059                     -               -                  -                    -                                   6,059
     AIRGAS USA, LLC                  541800                                 Maintenance - CTG Auxilaries                                         548                     -               -                  -                    -                                     548
     AIRGAS USA, LLC                       105000                            Materials and Supplies                                               386                     -               -                  -                    -                                     386
     AIRGAS USA, LLC                  540600                                 Freight - Parts, Equipment, Commoditie                                26                     -               -                  -                    -                                      26
     AIRGAS USA, LLC                  541800                                 Maintenance - CTG Auxilaries                                         548                     -               -                  -                    -                                     548
     ALARM & SUPPRESSION INC.         542200                                 Maintenance - Other                                                4,485                     -               -                  -                    -                                   4,485
     ALARM & SUPPRESSION INC.         580200                                 Sales & Use Tax                                                      359                     -               -                  -                    -                                     359
     ALBANY COUNTY WATER PURIFICA545100                                      Waste Disposal                                                       360                     -               -                  -                    -                                     360
     BOSTON ENERGY TRADING AND MA535500                                      Energy Management Services Fees                                   16,203                     -               -                  -                    -                                  16,203
     BrandSafway                      541800                                 Maintenance - CTG Auxilaries                                       4,895                     -               -                  -                    -                                   4,895
     BrandSafway                      580200                                 Sales & Use Tax                                                      392                     -               -                  -                    -                                     392
     BURLINGTON SAFETY LAB INC.       541600                                 Maintenance - Electrical                                             580                     -               -                  -                    -                                     580
     BURLINGTON SAFETY LAB INC.       540600                                 Freight - Parts, Equipment, Commoditie                                31                     -               -                  -                    -                                      31
     Calkins Technical Products, Inc.      105000                            Materials and Supplies                                               222                     -               -                  -                    -                                     222
     Calkins Technical Products, Inc.      105000                            Materials and Supplies                                               295                     -               -                  -                    -                                     295
     Calkins Technical Products, Inc.      105000                            Materials and Supplies                                                61                     -               -                  -                    -                                      61
     Cayuga Industrial Machines       540700                                 Water Treatment - Mechanical                                      14,496                     -               -                  -                    -                                  14,496
     Cemtek Environmental, Inc.            105000                            Materials and Supplies                                               635                     -               -                  -                    -                                     635
     Cemtek Environmental, Inc.       540600                                 Freight - Parts, Equipment, Commoditie                                12                     -               -                  -                    -                                      12
     Cintas Corporation No. 2 (EGC)   541200                                 Compliance - Safety                                                  349                     -               -                  -                    -                                     349
     COUNTRY TRUE VALUE, INC.              105000                            Materials and Supplies                                                95                     -               -                  -                    -                                      95
     COUNTRY TRUE VALUE, INC.         580200                                 Sales & Use Tax                                                        8                     -               -                  -                    -                                       8
     COUNTRY TRUE VALUE, INC.              105000                            Materials and Supplies                                                 4                     -               -                  -                    -                                       4
     COUNTRY TRUE VALUE, INC.         580200                                 Sales & Use Tax                                                        0                     -               -                  -                    -                                       0
     COUNTRY TRUE VALUE, INC.              105000                            Materials and Supplies                                                95                     -               -                  -                    -                                      95
     COUNTRY TRUE VALUE, INC.         580200                                 Sales & Use Tax                                                        8                     -               -                  -                    -                                       8
     COUNTY WASTE - CLIFTON PARK 545100                                      Waste Disposal                                                       693                     -               -                  -                    -                                     693
     COUNTY WASTE - CLIFTON PARK 545100                                      Waste Disposal                                                       349                     -               -                  -                    -                                     349
     CT CORPORATION (EGC)             634000                                 Other Professional Services                                          131                     -               -                  -                    -                                     131
     Custom Lighting Services, LLC    541400                                 Compliance - NERC Safety                                           3,528                     -               -                  -                    -                                   3,528
     Custom Lighting Services, LLC    541600                                 Maintenance - Electrical                                           2,528                     -               -                  -                    -                                   2,528
     Davis Polk & Wardwell LLP        630000                                 Legal Fees                                                       227,637                     -               -                  -                    -                                 227,637
     Davis Polk & Wardwell LLP        634000                                 Other Professional Services                                       93,137                     -               -                  -                    -                                  93,137
     Davis Polk & Wardwell LLP        630000                                 Legal Fees                                                        17,410                     -               -                  -                    -                                  17,410
     DE LAGE LANDEN FINANCIAL SERV 675100                                    Office Repairs & Services                                            317                     -               -                  -                    -                                     317
     EASTERN HEATING AND COOLING IN542200                                    Maintenance - Other                                                  562                     -               -                  -                    -                                     562
     EASTERN HEATING AND COOLING IN542200                                    Maintenance - Other                                                1,945                     -               -                  -                    -                                   1,945
     ELECTRIC POWER SYSTEMS INTERN541400                                     Compliance - NERC Safety                                           7,750                     -               -                  -                    -                                   7,750
     Empire Forklift, Inc.            542000                                 Maintenance - Vehicles                                             1,185                     -               -                  -                    -                                   1,185
     Empire Forklift, Inc.            580200                                 Sales & Use Tax                                                       95                     -               -                  -                    -                                      95
     ENERSYS DELAWARE INC             541600                                 Maintenance - Electrical                                           3,680                     -               -                  -                    -                                   3,680
     ENESPRO, LLC                          105000                            Materials and Supplies                                             6,632                     -               -                  -                    -                                   6,632
     Examinetics, Inc.                541400                                 Compliance - NERC Safety                                              25                     -               -                  -                    -                                      25
     F.W. WEBB COMPANY                     105000                            Materials and Supplies                                            16,533                     -               -                  -                    -                                  16,533
     F.W. WEBB COMPANY                540600                                 Freight - Parts, Equipment, Commoditie                                77                     -               -                  -                    -                                      77
     FASTENAL COMPANY (EGC)                105000                            Materials and Supplies                                               542                     -               -                  -                    -                                     542
     FASTENAL COMPANY (EGC)           540600                                 Freight - Parts, Equipment, Commoditie                                59                     -               -                  -                    -                                      59
     FASTENAL COMPANY (EGC)                105000                            Materials and Supplies                                               236                     -               -                  -                    -                                     236
     FASTENAL COMPANY (EGC)           540600                                 Freight - Parts, Equipment, Commoditie                                25                     -               -                  -                    -                                      25
     FASTENAL COMPANY (EGC)           580200                                 Sales & Use Tax                                                       21                     -               -                  -                    -                                      21
     FASTENAL COMPANY (EGC)                105000                            Materials and Supplies                                                36                     -               -                  -                    -                                      36
     FASTENAL COMPANY (EGC)                105000                            Materials and Supplies                                               700                     -               -                  -                    -                                     700
     FASTENAL COMPANY (EGC)           540600                                 Freight - Parts, Equipment, Commoditie                                44                     -               -                  -                    -                                      44
     FASTENAL COMPANY (EGC)                105000                            Materials and Supplies                                             2,537                     -               -                  -                    -                                   2,537
     FASTENAL COMPANY (EGC)           540600                                 Freight - Parts, Equipment, Commoditie                                50                     -               -                  -                    -                                      50
     FASTENAL COMPANY (EGC)           580200                                 Sales & Use Tax                                                       83                     -               -                  -                    -                                      83
     FINAL CONTROLS, INC.             541500                                 Maintenance - Steam                                                  435                     -               -                  -                    -                                     435
     FINAL CONTROLS, INC.             550401                                 HRSG - Unit 2                                                      1,525                     -               -                  -                    -                                   1,525
     FIRSTLIGHT FIBER                 634000                                 Other Professional Services                                          945                     -               -                  -                    -                                     945
     FUELLGRAF CHIMNEY & TOWER, IN         105000                            Materials and Supplies                                             3,600                     -               -                  -                    -                                   3,600
     FUELLGRAF CHIMNEY & TOWER, IN 540600                                    Freight - Parts, Equipment, Commoditie                                21                     -               -                  -                    -                                      21
     HACH COMPANY (EGC)                    105000                            Materials and Supplies                                               372                     -               -                  -                    -                                     372
     HACH COMPANY (EGC)               540600                                 Freight - Parts, Equipment, Commoditie                               232                                                                                                                   232
     HACH COMPANY (EGC)                    105000                            Materials and Supplies                                               647                                                                                                                   647
     HACH COMPANY (EGC)               540600                                 Freight - Parts, Equipment, Commoditie                               256                                                                                                                   256
     HACH COMPANY (EGC)                    105000                            Materials and Supplies                                               183                                                                                                                   183
     INSIGHT SERVICES, INC.           542100                                 Maintenance - Consumables                                            280                                                                                                                   280
     INTELLIGENT TECHNOLOGY SOLUT 634000                                     Other Professional Services                                        4,586                                                                                                                 4,586
     INTELLIGENT TECHNOLOGY SOLUT 580200                                     Sales & Use Tax                                                       37                                                                                                                    37
     INTELLIGENT TECHNOLOGY SOLUT 634000                                     Other Professional Services                                           75                                                                                                                    75
     INTELLIGENT TECHNOLOGY SOLUT 580200                                     Sales & Use Tax                                                        6                                                                                                                     6
     MAINSAV                          634000                                 Other Professional Services                                        5,220                                                                                                                 5,220
     MARSH JCS NY PFT (EGC)           106000                                 Prepaid Insurance                                                  4,863                                                                                                                 4,863
     Millennium Power Services        550401                                 HRSG - Unit 2                                                     37,765                                                                                                                37,765
     NAES CORPORATION (EGC)           202100                                 Accounts Payable Other                                             3,792                                                                                                                 3,792
     NAES CORPORATION (EGC)           551600                                 O&M Other                                                             77                                                                                                                    77
     NAES CORPORATION (EGC)           634000                                 Other Professional Services                                        1,147                                                                                                                 1,147
     NAES CORPORATION (EGC)           634000                                 Other Professional Services                                        1,937                                                                                                                 1,937
     NAES CORPORATION (EGC)           202100                                 Accounts Payable Other                                           222,823                                                                                                               222,823

                                                                                                                                                                                                                                                                                FORM MOR-1
                                                                                                                                                                                                                                                                                      2/2008
                                                                                                                                                                                                                                                                                PAGE 2 OF 24
              19-23007-rdd                                 Doc 322                     Filed 10/04/19 Entered 10/04/19 09:37:35                                                        Main Document
In re Empire Generating Co, LLC
                                                                                                     Pg 3 of 24              Case No. 19-23007
      Debtor                                                                                                        Reporting Period: August 1 - August 31, 2019
      NAES CORPORATION (EGC)                  537000          O&M Manager Fees                           23,769                                                                                  23,769
      NATIONAL GRID                           530100          Plant Utilities                                51                                                                                       51
      NATIONAL GRID                           551600          O&M Other                                     312                                                                                      312
      NAVIGANT CONSULTING, INC.               634000          Other Professional Services                17,450                                                                                  17,450
      Phoenix Environmental Laboratories, Inc 541300          Compliance - Environmental                     19                                                                                       19
      Phoenix Environmental Laboratories, Inc 541300          Compliance - Environmental                    138                                                                                      138
      Phoenix Environmental Laboratories, Inc 541300          Compliance - Environmental                    138                                                                                      138
      Phoenix Environmental Laboratories, Inc 541300          Compliance - Environmental                    138                                                                                      138
      Phoenix Environmental Laboratories, Inc 541300          Compliance - Environmental                    527                                                                                      527
      POWER SYSTEMS MANUFACTURING190200                       LT Prepaid Maintenance Unit 1             102,788                                                                                 102,788
      POWER SYSTEMS MANUFACTURING190250                       LT Prepaid Maintenance Unit 2             109,475                                                                                 109,475
      POWER SYSTEMS MANUFACTURING204300                       LTSA Variable Fees Liability               20,591                                                                                  20,591
      PRAXAIR DISTRIBUTIONS, INC.             541800          Maintenance - CTG Auxilaries                3,704                                                                                    3,704
      PRECISION PIPELINE SOLUTIONS, LL541100                  Fuel Gas BOP                                4,000                                                                                    4,000
      PRECISION PIPELINE SOLUTIONS, LL541100                  Fuel Gas BOP                                4,000                                                                                    4,000
      REFINITIV US LLC (EGC)                  678100          Subscriptions                               3,120                                                                                    3,120
      SAFETY COMPLIANCE SERVICES, Inc541200                   Compliance - Safety                         5,400                                                                                    5,400
      SUEZ WTS USA, INC.                           105000     Materials and Supplies                      4,988                                                                                    4,988
      SUEZ WTS USA, INC.                           105000     Materials and Supplies                      3,300                                                                                    3,300
      SUEZ WTS USA, INC.                      540600          Freight - Parts, Equipment, Commoditie         83                                                                                       83
      SUEZ WTS USA, INC.                           105000     Materials and Supplies                      9,156                                                                                    9,156
      SUEZ WTS USA, INC.                      540600          Freight - Parts, Equipment, Commoditie         92                                                                                       92
      SUEZ WTS USA, INC.                           105000     Materials and Supplies                      4,838                                                                                    4,838
      SUEZ WTS USA, INC.                           105000     Materials and Supplies                      1,996                                                                                    1,996
      SUEZ WTS USA, INC.                      540600          Freight - Parts, Equipment, Commoditie        168                                                                                      168
      SUEZ WTS USA, INC.                           105000     Materials and Supplies                      5,535                                                                                    5,535
      SUEZ WTS USA, INC.                      540600          Freight - Parts, Equipment, Commoditie         55                                                                                       55
      SUEZ WTS USA, INC.                           105000     Materials and Supplies                      7,280                                                                                    7,280
      SUEZ WTS USA, INC.                      540600          Freight - Parts, Equipment, Commoditie         73                                                                                       73
      Surpass Chemical Company, Inc.               105000     Materials and Supplies                      2,753                                                                                    2,753
      Surpass Chemical Company, Inc.          540600          Freight - Parts, Equipment, Commoditie         93                                                                                       93
      Surpass Chemical Company, Inc.               105000     Materials and Supplies                      2,763                                                                                    2,763
      Surpass Chemical Company, Inc.          540600          Freight - Parts, Equipment, Commoditie         93                                                                                       93
      Surpass Chemical Company, Inc.               105000     Materials and Supplies                      4,581                                                                                    4,581
      Surpass Chemical Company, Inc.          540600          Freight - Parts, Equipment, Commoditie         93                                                                                       93
      Surpass Chemical Company, Inc.               105000     Materials and Supplies                        518                                                                                      518
      Surpass Chemical Company, Inc.          540600          Freight - Parts, Equipment, Commoditie        577                                                                                      577
      Surpass Chemical Company, Inc.               105000     Materials and Supplies                        518                                                                                      518
      Surpass Chemical Company, Inc.          540600          Freight - Parts, Equipment, Commoditie        577                                                                                      577
      Surpass Chemical Company, Inc.               105000     Materials and Supplies                      7,402                                                                                    7,402
      Terminix International Co., LP          542200          Maintenance - Other                            90                                                                                       90
      Tyr Energy, LLC (EGC)                   699000          Asset Management Services Fees             60,600                                                                                  60,600
      U.S. Trustee                            688000          Statutory Fees                             24,366                                                                                  24,366
      UNITED RENTALS (NORTH AMERICA574000                     Rent Expense                                1,461                                                                                    1,461
      UNITED RENTALS (NORTH AMERICA580200                     Sales & Use Tax                               126                                                                                      126
      UNITED RENTALS (NORTH AMERICA574000                     Rent Expense                                2,022                                                                                    2,022
      UNITED RENTALS (NORTH AMERICA574000                     Rent Expense                                2,833                                                                                    2,833
      UPS (EGC)                               540600          Freight - Parts, Equipment, Commoditie          6                                                                                        6
      USIC LOCATING SERVICES, LLC             542200          Maintenance - Other                           713                                                                                      713
      VANGUARD ENGINEERING, INC.              542200          Maintenance - Other                         1,096                                                                                    1,096
      VANGUARD ENGINEERING, INC.              542200          Maintenance - Other                         1,560                                                                                    1,560
      VERIZON (EGC)                           603200          Employee Cell Phones                          812                                                                                      812
      VERIZON WIRELESS (EGC)                  540520          Other Utilities                               270                                                                                      270
      VERIZON WIRELESS (EGC)                  540520          Other Utilities                                31                                                                                       31
      VITOL INC                               204000          Other Accrued Expenses                    530,000                                                                                 530,000
      WEST CENTRAL ENVIRONMENTAL C545100                      Waste Disposal                                909                                                                                      909
      WEST CENTRAL ENVIRONMENTAL C545100                      Waste Disposal                                486                                                                                      486
      WEST CENTRAL ENVIRONMENTAL C545100                      Waste Disposal                              1,232                                                                                    1,232
      WEST CENTRAL ENVIRONMENTAL C545100                      Waste Disposal                              1,193                                                                                    1,193
      WEST CENTRAL ENVIRONMENTAL C545100                      Waste Disposal                              1,232                                                                                    1,232
      WEST CENTRAL ENVIRONMENTAL C545100                      Waste Disposal                                960                                                                                      960
      WOLBERG ELECTRICAL SUPPLY CO.                105000     Materials and Supplies                        274                                                                                      274
      WOLBERG ELECTRICAL SUPPLY CO.                105000     Materials and Supplies                      1,274                                                                                    1,274
      WOLBERG ELECTRICAL SUPPLY CO.                105000     Materials and Supplies                         91                                                                                       91
      WOLBERG ELECTRICAL SUPPLY CO.                105000     Materials and Supplies                        759                                                                                      759
      WOLBERG ELECTRICAL SUPPLY CO.                105000     Materials and Supplies                        114                                                                                      114
      WOLBERG ELECTRICAL SUPPLY CO.                105000     Materials and Supplies                      1,857                                                                                    1,857
      WOLBERG ELECTRICAL SUPPLY CO.                105000     Materials and Supplies                      1,786                                                                                    1,786
      WOLBERG ELECTRICAL SUPPLY CO.                105000     Materials and Supplies                      2,115                                                                                    2,115
      WOLBERG ELECTRICAL SUPPLY CO.                105000     Materials and Supplies                        849                                                                                      849
      WOLBERG ELECTRICAL SUPPLY CO.                105000     Materials and Supplies                        330                                                                                      330
      WOLBERG ELECTRICAL SUPPLY CO.                105000     Materials and Supplies                        124                                                                                      124
      WOLBERG ELECTRICAL SUPPLY CO.                105000     Materials and Supplies                        408                                                                                      408
      WOLBERG ELECTRICAL SUPPLY CO.                105000     Materials and Supplies                      2,820                                                                                    2,820
      WOLBERG ELECTRICAL SUPPLY CO.                105000     Materials and Supplies                        342                                                                                      342
      WOLBERG ELECTRICAL SUPPLY CO.                105000     Materials and Supplies                        342                                                                                      342
      WOLBERG ELECTRICAL SUPPLY CO.                105000     Materials and Supplies                         43                                                                                       43
      WOLBERG ELECTRICAL SUPPLY CO.                105000     Materials and Supplies                        531                                                                                      531
      WOLBERG ELECTRICAL SUPPLY CO.                105000     Materials and Supplies                        410                                                                                      410
      WOLBERG ELECTRICAL SUPPLY CO.                105000     Materials and Supplies                        254                                                                                      254
      WOLBERG ELECTRICAL SUPPLY CO.                105000     Materials and Supplies                      2,166                                                                                    2,166
      Woodlands Energy Managment LLC          634000          Other Professional Services                24,122                                                                                  24,122
      Woodlands Energy Managment LLC          634000          Other Professional Services                40,274                                                                                  40,274
      Woodlands Energy Managment LLC          634000          Other Professional Services                56,456                                                                                  56,456
      Tyr Energy LLC (Legal Fees Reimb.)           630000     Legal Fees                                    947                                                                                      947
      Permits and Fees                             545800                                                                                                    1,695                                 1,695
      BofA Debit Adjustment                                                                                5,000                                                                                   5,000
      Void ISO New England check                                                                          (1,298)                                                                                 (1,298)
      Bank service charges for August                                                                        131                                                                                     131
      Transfer to BofA Operating                                                                                           4,800,000                                                          4,800,000
      Transfer to BlackRock Fund                                                                           1,706                  -              -               -            -                    1,706
      TOTAL DISBURSEMENTS                                                                              1,867,387           4,800,000             -           1,695            -               6,669,082

     NET CASH FLOW                                                                                     2,932,613              81,963         15,211                11      1,330       -      3,031,128
     (RECEIPTS LESS DISBURSEMENTS)

     CASH – END OF MONTH                                                                               9,746,151              86,794      8,840,998          5,083      7,831,723   40,000   26,550,749
     * COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE


                                                                        THE FOLLOWING SECTION MUST BE COMPLETED
     DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)

     TOTAL DISBURSEMENTS                                                                                                                  1,867,387
       LESS: TRANSFERS TO OTHER DEBTOR IN POSSESSION ACCOUNTS                                                                                 1,706

       PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES (i.e. from escrow accounts)                                                             -

     TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES                                                                      1,865,681




                                                                                                                                                                                                            FORM MOR-1
                                                                                                                                                                                                                  2/2008
                                                                                                                                                                                                            PAGE 3 OF 24
   19-23007-rdd                             Doc 322                     Filed 10/04/19 Entered 10/04/19 09:37:35                                           Main Document
                                                                                      Pg 4 of 24

In re Empire Generating Co, LLC                                                                                Case No. 19-23007
      Debtor                                                                                          Reporting Period: August 1 - August 31, 2019

                                       SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS (ATTACHMENT)


                                                                                                                              BANK ACCOUNTS
                                                                                BANK OF AMERICA -      DEUTSCHE BANK -    DEUTSCHE BANK -   BLACKROCK    WEBSTER BANK        CURRENT MONTH
                                                                                 OPERATING (6731)       REVENUE (049.1)            1           (0735)     (9825 and 9830)   ACTUAL (TOTAL OF
                                                                                                                              OTHER
                                                                                                                                                                              ALL ACCOUNTS)
     ACCOUNT NUMBER (LAST 4)

     OTHER RECEIPTS
     INTEREST                                                                                     -               3,116          15,211             -             1,330             19,657
     TRANSFER FROM BofA OPERATING                                                                 -                  -               -           1,706               -               1,706
       TOTAL - OTHER RECEIPTS                                                                     -               3,116          15,211          1,706            1,330             21,363
     OTHER DISBURSEMENTS
     AP Debit Adjustment                                                                                                                                                                 -
     NE-ISO Fee                                                                                   -                  -                 -         1,695               -                1,695
       TOTAL - OTHER DISBURSEMENTS                                                                -                  -                 -         1,695               -                1,695

     1 - Includes accounts ending in 049.2, 049.3, 049.4, 049.5, 049.6, 049.7, 049.8, and 049.9
       19-23007-rdd                 Doc 322               Filed 10/04/19 Entered 10/04/19 09:37:35                                              Main Document
                                                                        Pg 5 of 24


In re Empire Generating Co, LLC                                                  Case No. 19-23007
      Debtor                                                            Reporting Period: August 1 - August 31, 2019

                                                      BANK RECONCILIATIONS
     Continuation Sheet for MOR-1
     A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted for this page.
     (Bank account numbers may be redacted to last four numbers.)


     NOTE: SEE ATTACHMENTS


                                               Operating                     Payroll                     Tax                            Other
                                       #                            #                          #                          #
     BALANCE PER
     BOOKS

     BANK BALANCE
     (+) DEPOSITS IN
     TRANSIT (ATTACH
     LIST)
     (-) OUTSTANDING
     CHECKS (ATTACH
     LIST) :
     OTHER (ATTACH
     EXPLANATION)

     ADJUSTED BANK
     BALANCE *
     *"Adjusted Bank Balance" must equal "Balance per Books"


     DEPOSITS IN TRANSIT                           Date                      Amount                      Date                       Amount




     CHECKS OUTSTANDING                           Ck. #                      Amount                      Ck. #                      Amount




     OTHER




                                                                                                                                                       FORM MOR-1 (CONT.)
                                                                                                                                                                    2/2008
                                                                                                                                                             PAGE 5 OF 24
Type
Check
                19-23007-rdd
         Reference Nbr.
            006042
                          Status
                          Closed
                                   Payment Date Fin. Period
                                     8/29/2019   08-2019
                                                              Doc 322
                                                              Vendor
                                                              V07622
                                                                       Vendor Name
                                                                                          Filed 10/04/19 Entered 10/04/19 09:37:35
                                                                       Davis Polk & Wardwell LLP
                                                                                                                        Description
                                                                                                                        Legal services through 7/31/19                                             0000152
                                                                                                                                                                                                                  Main Document
                                                                                                                                                                                                   Payment Ref. Payment Amount Currency Cash Account
                                                                                                                                                                                                                     17,409.78   USD     EGCCASH1
                                                                                                                                                                                                                                                       Payment Method Created On
                                                                                                                                                                                                                                                       ACH             8/29/2019
Check
Check
            005998
            005955
                          Closed
                          Closed
                                     8/30/2019
                                     8/30/2019
                                                 08-2019
                                                 08-2019
                                                              V07724
                                                              V00628
                                                                       U.S. Trustee
                                                                                                        Pg 6 of 24
                                                                       UNITED RENTALS (NORTH AMERICA), INC.
                                                                                                                        Empire Generating Company, LLC Q2 2019 Trustee fee - remainder (pay week 022747
                                                                                                                        Payment for V00628                                                         022746
                                                                                                                                                                                                                     24,366.00
                                                                                                                                                                                                                      6,442.93
                                                                                                                                                                                                                                 USD
                                                                                                                                                                                                                                 USD
                                                                                                                                                                                                                                         EGCCASH1
                                                                                                                                                                                                                                         EGCCASH1
                                                                                                                                                                                                                                                       CHECK
                                                                                                                                                                                                                                                       CHECK
                                                                                                                                                                                                                                                                       8/28/2019
                                                                                                                                                                                                                                                                       8/28/2019
Check       005954        Closed     8/30/2019   08-2019      V00652   WEST CENTRAL ENVIRONMENTAL CORP                                                                                             022745                959.55  USD     EGCCASH1      CHECK           8/28/2019
Check       005952        Closed     8/30/2019   08-2019      V00603   SUEZ WTS USA, INC.                                                                                                          022744            12,943.74   USD     EGCCASH1      CHECK           8/28/2019
Check       005951        Closed     8/30/2019   08-2019      V07603   REFINITIV US LLC (EGC)                           07/01/19 - 09/30/19                                                        022743             3,120.00   USD     EGCCASH1      CHECK           8/28/2019
Check       005950        Closed     8/30/2019   08-2019      V00531   NAVIGANT CONSULTING, INC.                        Fees and expenses incurred in connection with the FERC application seeking 022742            17,450.00   USD     EGCCASH1      CHECK           8/28/2019
Check       005949        Closed     8/30/2019   08-2019      V00528   NATIONAL GRID                                    acct 43752-69000                                                           022741                311.63  USD     EGCCASH1      CHECK           8/28/2019
Check       005948        Closed     8/30/2019   08-2019      V00450   FIRSTLIGHT FIBER                                                                                                            022740                944.94  USD     EGCCASH1      CHECK           8/28/2019
Check       005947        Closed     8/30/2019   08-2019      V00447   FASTENAL COMPANY (EGC)                                                                                                      022739             3,414.92   USD     EGCCASH1      CHECK           8/28/2019
Check       005946        Closed     8/30/2019   08-2019      V00446   F.W. WEBB COMPANY                                                                                                           022738            16,610.42   USD     EGCCASH1      CHECK           8/28/2019
Check       005945        Closed     8/30/2019   08-2019      V00419   DE LAGE LANDEN FINANCIAL SERVICES, INC.                                                                                     022737                317.01  USD     EGCCASH1      CHECK           8/28/2019
Check       005944        Closed     8/30/2019   08-2019      V06928   Custom Lighting Services, LLC                                                                                               022736             6,056.10   USD     EGCCASH1      CHECK           8/28/2019
Check       005943        Closed     8/30/2019   08-2019      V00396   Cintas Corporation No. 2 (EGC)                                                                                              022735                349.00  USD     EGCCASH1      CHECK           8/28/2019
Check       005942        Closed     8/30/2019   08-2019      V00369   ALBANY COUNTY WATER PURIFICATION DISTRICT                                                                                   022734                360.00  USD     EGCCASH1      CHECK           8/28/2019
Check       005941        Closed     8/30/2019   08-2019      V00368   ALARM & SUPPRESSION INC.                                                                                                    022733             4,843.51   USD     EGCCASH1      CHECK           8/28/2019
Check       005940        Closed     8/30/2019   08-2019      V07735   ENESPRO, LLC                                                                                                                022732             6,632.40   USD     EGCCASH1      CHECK           8/28/2019
Check       005939        Closed     8/30/2019   08-2019      V00562   PRECISION PIPELINE SOLUTIONS, LLC                                                                                           022731             4,000.00   USD     EGCCASH1      CHECK           8/28/2019
Check       005938        Closed     8/30/2019   08-2019      V00552   Phoenix Environmental Laboratories, Inc                                                                                     022730                664.50  USD     EGCCASH1      CHECK           8/28/2019
Check       005937        Closed     8/30/2019   08-2019      V00365   AIRGAS USA, LLC                                  Payment for V00365                                                         022729             1,508.80   USD     EGCCASH1      CHECK           8/28/2019
Check       005898        Closed     8/30/2019   08-2019      V00646   VITOL INC                                        RGGI Allowance                                                             0000151          530,000.00   USD     EGCCASH1      ACH             8/27/2019
Check       005897        Closed     8/30/2019   08-2019      V00526   NAES CORPORATION (EGC)                           O&M and Payroll - July                                                     0000150          253,545.00   USD     EGCCASH1      ACH             8/27/2019
Check       005896        Closed     8/29/2019   08-2019      V06913   Tyr Energy, LLC (EGC)                            Monthly management fixed fee - July 2019 (for release 8/29/19)             0000149           60,600.00   USD     EGCCASH1      ACH             8/27/2019
Check       005895        Closed     8/23/2019   08-2019      V00388   BOSTON ENERGY TRADING AND MARKETING, LLC (EGC) Energy Mgmt Svc fee July 2019                                                0000148           16,203.05   USD     EGCCASH1      ACH             8/23/2019
Check       005814        Closed     8/23/2019   08-2019      V00606   Surpass Chemical Company, Inc.                   Payment for V00606                                                         022728            14,264.76   USD     EGCCASH1      CHECK           8/21/2019
Check       005813        Closed     8/23/2019   08-2019      V00603   SUEZ WTS USA, INC.                                                                                                          022727             7,002.29   USD     EGCCASH1      CHECK           8/21/2019
Check       005812        Closed     8/23/2019   08-2019      V00449   FINAL CONTROLS, INC.                                                                                                        022726             1,960.00   USD     EGCCASH1      CHECK           8/21/2019
Check       005811        Closed     8/23/2019   08-2019      V00447   FASTENAL COMPANY (EGC)                                                                                                      022725                 35.99  USD     EGCCASH1      CHECK           8/21/2019
Check       005810        Closed     8/23/2019   08-2019      V00429   EASTERN HEATING AND COOLING INC.                                                                                            022724             1,944.53   USD     EGCCASH1      CHECK           8/21/2019
Check       005809        Closed     8/23/2019   08-2019      V00393   Cemtek Environmental, Inc.                                                                                                  022723                647.04  USD     EGCCASH1      CHECK           8/21/2019
Check       005808        Closed     8/23/2019   08-2019      V00360   ACI CONTROLS, INC.                                                                                                          022722             2,152.93   USD     EGCCASH1      CHECK           8/21/2019
Check       005807        Closed     8/23/2019   08-2019      V00636   USIC LOCATING SERVICES, LLC                                                                                                 022721                712.90  USD     EGCCASH1      CHECK           8/21/2019
Check       005806        Closed     8/23/2019   08-2019      V00552   Phoenix Environmental Laboratories, Inc                                                                                     022720                137.50  USD     EGCCASH1      CHECK           8/21/2019
Check       005805        Closed     8/23/2019   08-2019      V00496   INTELLIGENT TECHNOLOGY SOLUTIONS, INC.                                                                                      022719             4,703.95   USD     EGCCASH1      CHECK           8/21/2019
Check       005804        Closed     8/23/2019   08-2019      V00365   AIRGAS USA, LLC                                                                                                             022718             6,427.39   USD     EGCCASH1      CHECK           8/21/2019
Check       005803        Closed     8/23/2019   08-2019      V00362   ADIRONDACK MECHANICAL SERVICES, LLC                                                                                         022717                909.32  USD     EGCCASH1      CHECK           8/21/2019
Check       005802        Closed     8/23/2019   08-2019      V00360   ACI CONTROLS, INC.                                                                                                          022716                 76.77  USD     EGCCASH1      CHECK           8/21/2019
Voided C    005792        Closed     8/16/2019    08-2019     V07669   ISO NEW ENGLAND INC.                             Post-petition portion                                                      022715               -559.40  USD     EGCCASH1      CHECK           8/20/2019
Check       005794        Closed     8/16/2019   08-2019      V06864   Woodlands Energy Managment LLC                   Payment for V06864                                                         0000147          120,852.31   USD     EGCCASH1      ACH             8/16/2019
Check       005793        Closed     8/16/2019   08-2019      V00557   POWER SYSTEMS MANUFACTURING LLC (EGC)            June 2019                                                                  0000146          232,852.75   USD     EGCCASH1      ACH             8/16/2019
Check       005792        Voided     8/16/2019    08-2019     V07669   ISO NEW ENGLAND INC.                             Post-petition portion                                                      022715                559.40  USD     EGCCASH1      CHECK           8/15/2019
Check       005791        Closed     8/16/2019   08-2019      V00655   WOLBERG ELECTRICAL SUPPLY CO., INC.              Payment for V00655                                                         022714             3,403.32   USD     EGCCASH1      CHECK           8/15/2019
Check       005790        Closed     8/16/2019   08-2019      V00652   WEST CENTRAL ENVIRONMENTAL CORP                  Payment for V00652                                                         022713             4,142.65   USD     EGCCASH1      CHECK           8/15/2019
Check       005789        Closed     8/16/2019   08-2019      V00641   VERIZON (EGC)                                                                                                               022712                811.76  USD     EGCCASH1      CHECK           8/15/2019
Check       005788        Closed     8/16/2019   08-2019      V00638   VANGUARD ENGINEERING, INC.                                                                                                  022711             1,560.00   USD     EGCCASH1      CHECK           8/15/2019
Check       005787        Closed     8/16/2019   08-2019      V00609   Terminix International Co., LP                                                                                              022710                 90.00  USD     EGCCASH1      CHECK           8/15/2019
Check       005786        Closed     8/16/2019   08-2019      V00606   Surpass Chemical Company, Inc.                                                                                              022709             2,855.46   USD     EGCCASH1      CHECK           8/15/2019
Check       005785        Closed     8/16/2019   08-2019      V00552   Phoenix Environmental Laboratories, Inc                                                                                     022708                137.50  USD     EGCCASH1      CHECK           8/15/2019
Check       005784        Closed     8/16/2019   08-2019      V07723   FUELLGRAF CHIMNEY & TOWER, INC.                                                                                             022707             3,620.97   USD     EGCCASH1      CHECK           8/15/2019
Check       005783        Closed     8/16/2019   08-2019      V00447   FASTENAL COMPANY (EGC)                                                                                                      022706                281.57  USD     EGCCASH1      CHECK           8/15/2019
Check       005782        Closed     8/16/2019   08-2019      V00444   Examinetics, Inc.                                                                                                           022705                 25.00  USD     EGCCASH1      CHECK           8/15/2019
Check       005781        Closed     8/16/2019   08-2019      V00410   COUNTY WASTE - CLIFTON PARK                                                                                                 022704                349.02  USD     EGCCASH1      CHECK           8/15/2019
Check       005780        Closed     8/16/2019   08-2019      V00391   Calkins Technical Products, Inc.                                                                                            022703                 60.81  USD     EGCCASH1      CHECK           8/15/2019
Check       005779        Closed     8/16/2019   08-2019      V05597   BrandSafway                                                                                                                 022702             5,286.60   USD     EGCCASH1      CHECK           8/15/2019
Check       005778        Closed     8/16/2019   08-2019      V00655   WOLBERG ELECTRICAL SUPPLY CO., INC.              Payment for V00655                                                         022700            13,484.90   USD     EGCCASH1      CHECK           8/15/2019
Check       005777        Closed     8/16/2019   08-2019      V00437   ENERSYS DELAWARE INC                                                                                                        022699             3,680.00   USD     EGCCASH1      CHECK           8/15/2019
Check       005646        Closed      8/9/2019   08-2019      V00508   MARSH JCS NY PFT (EGC)                           19 Mgmt Liab. D&O End #4 - Extension 8/3/19 - 10/3/19                      022698             4,863.00   USD     EGCCASH1      CHECK            8/8/2019
Check       005645        Closed      8/9/2019   08-2019      V00412   CT CORPORATION (EGC)                             Empire Gen Holdings, LLC-Annual report-NY                                  022697                131.12  USD     EGCCASH1      CHECK            8/8/2019
Check       005644        Closed      8/9/2019   08-2019      V00652   WEST CENTRAL ENVIRONMENTAL CORP                                                                                             022696                908.69  USD     EGCCASH1      CHECK            8/8/2019
Check       005643        Closed      8/9/2019   08-2019      V00642   VERIZON WIRELESS (EGC)                           account number 5184264529480                                               022695                301.57  USD     EGCCASH1      CHECK            8/8/2019
Check       005642        Closed      8/9/2019   08-2019      V00560   PRAXAIR DISTRIBUTIONS, INC.                                                                                                 022694             3,703.79   USD     EGCCASH1      CHECK            8/8/2019
Check       005641        Closed      8/9/2019   08-2019      V00552   Phoenix Environmental Laboratories, Inc                                                                                     022693                 18.75  USD     EGCCASH1      CHECK            8/8/2019
Check       005640        Closed      8/9/2019   08-2019      V00492   INSIGHT SERVICES, INC.                                                                                                      022692                280.00  USD     EGCCASH1      CHECK            8/8/2019
Check       005639        Closed      8/9/2019   08-2019      V00447   FASTENAL COMPANY (EGC)                                                                                                      022691                601.06  USD     EGCCASH1      CHECK            8/8/2019
Check       005638        Closed      8/9/2019   08-2019      V00435   Empire Forklift, Inc.                                                                                                       022690             1,279.86   USD     EGCCASH1      CHECK            8/8/2019
Check       005637        Closed      8/9/2019   08-2019      V00430   ELECTRIC POWER SYSTEMS INTERNATIONAL, INC. (EGC)                                                                            022689             7,750.00   USD     EGCCASH1      CHECK            8/8/2019
Check       005636        Closed      8/9/2019   08-2019      V00410   COUNTY WASTE - CLIFTON PARK                                                                                                 022688                693.18  USD     EGCCASH1      CHECK            8/8/2019
Check       005635        Closed      8/9/2019   08-2019      V00409   COUNTRY TRUE VALUE, INC.                                                                                                    022687                102.59  USD     EGCCASH1      CHECK            8/8/2019
Check       005634        Closed      8/9/2019   08-2019      V05601   Cayuga Industrial Machines                                                                                                  022686            14,496.00   USD     EGCCASH1      CHECK            8/8/2019
Check       005633        Closed      8/9/2019   08-2019      V05591   MAINSAV                                                                                                                     022685             5,220.00   USD     EGCCASH1      CHECK            8/8/2019
Check       005632        Closed      8/9/2019   08-2019      V00606   Surpass Chemical Company, Inc.                                                                                              022684             2,846.10   USD     EGCCASH1      CHECK            8/8/2019
Check       005631        Closed      8/9/2019   08-2019      V00583   SAFETY COMPLIANCE SERVICES, Inc. (EGC)                                                                                      022683             5,400.00   USD     EGCCASH1      CHECK            8/8/2019
Check       005630        Closed      8/9/2019   08-2019      V00518   Millennium Power Services                                                                                                   022682            37,765.00   USD     EGCCASH1      CHECK            8/8/2019
Check       005629        Closed      8/9/2019   08-2019      V00409   COUNTRY TRUE VALUE, INC.                                                                                                    022681                106.90  USD     EGCCASH1      CHECK            8/8/2019
Check       005628        Closed      8/9/2019   08-2019      V00365   AIRGAS USA, LLC                                                                                                             022680                524.60  USD     EGCCASH1      CHECK            8/8/2019
Check       005627        Closed      8/9/2019   08-2019      V00360   ACI CONTROLS, INC.                                                                                                          022679             2,663.23   USD     EGCCASH1      CHECK            8/8/2019
Check       005546        Closed      8/2/2019   08-2019      V07622   Davis Polk & Wardwell LLP                        Post-petition Svcs 5/19/19 - 5/31/19                                       022678           320,774.89   USD     EGCCASH1      CHECK            8/1/2019
Check       005545        Closed      8/2/2019   08-2019      V00633   UPS (EGC)                                                                                                                   022677                  5.85  USD     EGCCASH1      CHECK            8/1/2019
Check       005544        Closed      8/2/2019   08-2019      V00528   NATIONAL GRID                                    account number 43752-69000                                                 022676                 51.41  USD     EGCCASH1      CHECK            8/1/2019
Check       005543        Closed      8/2/2019   08-2019      V00471   HACH COMPANY (EGC)                                                                                                          022675             1,086.14   USD     EGCCASH1      CHECK            8/1/2019
Check       005542        Closed      8/2/2019   08-2019      V00389   BURLINGTON SAFETY LAB INC.                                                                                                  022674                610.77  USD     EGCCASH1      CHECK            8/1/2019
Check       005541        Closed      8/2/2019   08-2019      V00360   ACI CONTROLS, INC.                                                                                                          022673                750.08  USD     EGCCASH1      CHECK            8/1/2019
Check       005540        Closed      8/2/2019   08-2019      V00638   VANGUARD ENGINEERING, INC.                                                                                                  022672             1,096.00   USD     EGCCASH1      CHECK            8/1/2019
Check       005539        Closed      8/2/2019   08-2019      V00603   SUEZ WTS USA, INC.                                                                                                          022671            17,618.24   USD     EGCCASH1      CHECK            8/1/2019
Check       005538        Closed      8/2/2019   08-2019      V00562   PRECISION PIPELINE SOLUTIONS, LLC                                                                                           022670             4,000.00   USD     EGCCASH1      CHECK            8/1/2019
Check       005537        Closed      8/2/2019   08-2019      V00471   HACH COMPANY (EGC)                                                                                                          022669                604.06  USD     EGCCASH1      CHECK            8/1/2019
Check       005536        Closed      8/2/2019   08-2019      V00429   EASTERN HEATING AND COOLING INC.                                                                                            022668                562.21  USD     EGCCASH1      CHECK            8/1/2019
Check       005535        Closed      8/2/2019   08-2019      V00391   Calkins Technical Products, Inc.                                                                                            022667                517.38  USD     EGCCASH1      CHECK            8/1/2019
Check       005534        Closed      8/2/2019   08-2019      V00360   ACI CONTROLS, INC.                                                                                                          022666                 45.05  USD     EGCCASH1      CHECK            8/1/2019

                                                                                                                                                                           Total per check / wire run             1,860,900.79

                                                                                                                                            BofA internal transfer to TEL (Legal Fees Reimbursement)                    947.00
                                                                                                                                                                     Bank of America debit adjustment                 5,000.00
                                                                                                                                                                             August bank service fees                   131.00
                                                                                                                                                                           Transfer to BlackRock Fund                 1,706.00
                                                                                                                                                                                     Void NEISO check               (1,298.00)

                                                                                                                                               Total Disbursements - Bank of America Operating Acct               1,867,386.79
    19-23007-rdd                      Doc 322              Filed 10/04/19 Entered 10/04/19 09:37:35   Main Document
                                                                         Pg 7 of 24
COMPANY:   EMPIRE GENERATING COMPANY, LLC
BANK:      Bank of America
ACCOUNT:   385008546731
MONTH:     August
YEAR:      2019


           Balance per Bank                                       $9,859,378.39

           Reconciling Items:

                                                                          164.76

           Less: Outstanding Checks

                  See attached List                                   113,391.68




           Total outstanding Checks                                   113,391.68



           Adjusted Bank Balance                                  $9,746,151.47


           Balance per G/L 100000                                 $9,746,151.47

           Reconciling Items:



           Balance per Books                                      $9,746,151.47

                    Difference                                            $0.00


                                       Prepared By:     Blaw       9/11/2019
                                                       Initials       Date


                                       Reviewed By:   ________ _____________
                                                        Initials    Date
    19-23007-rdd                    Doc 322              Filed 10/04/19 Entered 10/04/19 09:37:35   Main Document
                                                                       Pg 8 of 24
COMPANY:   EMPIRE GENERATING COMPANY, LLC
BANK:      Bank of America
ACCOUNT:   385015935733          Adequate Assurance Account
MONTH:     August
YEAR:      2019


           Balance per Bank:
                                                                 $40,000.00

           Reconciling Items:




           Adjusted Bank Balance                                 $40,000.00


           Balance per G/L 100010                                $40,000.00

           Reconciling Items:

           Balance per Books                                     $40,000.00

                    Difference                                        $0.00



                                     Prepared By:     Blaw      8/14/2019
                                                     Initials      Date


                                     Reviewed By:   ________ _____________
                                                      Initials    Date
   19-23007-rdd          Doc 322        Filed 10/04/19 Entered 10/04/19 09:37:35   Main Document
                                                      Pg 9 of 24

NOTE: No reconciling items; book balances match bank balances
19-23007-rdd   Doc 322   Filed 10/04/19 Entered 10/04/19 09:37:35   Main Document
                                      Pg 10 of 24
    19-23007-rdd                    Doc 322                    Filed 10/04/19 Entered 10/04/19 09:37:35   Main Document
                                                                            Pg 11 of 24
COMPANY:   EMPIRE GENERATING COMPANY, LLC
BANK:      Webster Bank
ACCOUNT:   24139825 Replacement L/C Account
ACCOUNT:   24139830 Commercial Money Market
MONTH:     August
YEAR:      2019


           Balance per Bank:
           Account       825                                       $7,358,799.56
           Account       830                                         $472,923.06
                                                                   $7,831,722.62
           Reconciling Items:




           Adjusted Bank Balance                                   $7,831,722.62


           Balance per G/L 100860                                  $7,831,722.62

           Reconciling Items:

           Balance per Books                                       $7,831,722.62

                     Difference                                             $0.00



                                    Prepared By:     Blaw         9/11/2019
                                                    Initials         Date


                                    Reviewed By:   ________ _____________
                                                     Initials      Date
    19-23007-rdd                    Doc 322                    Filed 10/04/19 Entered 10/04/19 09:37:35   Main Document
                                                                            Pg 12 of 24
COMPANY:   EMPIRE GENERATING COMPANY, LLC
BANK:      BlackRock
ACCOUNT:   060/0000040735
MONTH:     August
YEAR:      2019


           Balance per Bank:                                       $5,082.98


           Reconciling Items:




           Adjusted Bank Balance                                   $5,082.98


           Balance per G/L 100860                                  $5,082.98

           Reconciling Items:

           Balance per Books                                       $5,082.98

                     Difference                                        $0.00



                                    Prepared By:     Blaw        8/14/2019
                                                    Initials        Date


                                    Reviewed By:   ________ _____________
                                                     Initials    Date
  19-23007-rdd              Doc 322             Filed 10/04/19 Entered 10/04/19 09:37:35                                     Main Document
                                                             Pg 13 of 24


In re Empire Generating Co, LLC                                                                     Case No. 19-23007
      Debtor                                                                               Reporting Period: 8/1/2019 to 8/31/2019


                                      STATEMENT OF OPERATIONS (Income Statement)
     The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue
     when it is realized and expenses when they are incurred, regardless of when cash is actually received or paid.

                                        REVENUES                                                   MONTH              CUMULATIVE -FILING
                                                                                                                          TO DATE
     400000 -Energy Revenue                                                                              8,796,559           28,632,902
     401000 -Capacity Revenue                                                                              793,560            2,912,418
     403000 -ISO Forward Reserve Revenue                                                                    13,077               78,206
     405000 -Other Ancillaries Revenue                                                                      72,045              244,021
     406000 -ISO Regulation Revenue                                                                        185,745              498,083
     511000 -ISO Station Service                                                                          (121,052)            (281,260)
     Net Revenue                                                                                         9,739,934           32,084,370
     COST OF GOODS SOLD
     512000 -ISO Expense                                                                                   107,268              345,085
     515000 -Fuel Oil Expense                                                                                   -               409,416
     516000 -Gas Purchase                                                                                5,420,407           18,092,170
     517000 -Gas Transportation                                                                             16,127               26,995
     518000 -Gas Balancing                                                                                (147,590)            (403,719)
     545000 -RGGI Emissions Expense                                                                        666,439            2,491,804
     Cost of goods sold                                                                                  6,062,651           20,961,750
     Gross Profit                                                                                        3,677,282           11,122,620
     OPERATING EXPENSES
     530000 -Station Services                                                                                   -               105,980
     530100 -Plant Utilities                                                                                    -                    51
     540000 -Chemicals                                                                                     112,533              289,368
     540300 -Water Consumed                                                                                 21,837               43,016
     540520 -Other Utilities                                                                                   607                1,009
     540600 -Freight - Parts, Equipment, Commodities                                                         2,955               15,840
     540640 -Vehicle Maintenance                                                                                -                   189
     540700 -Water Treatment - Mechanical                                                                   14,706               88,036
     540900 -Water Treatment - Lab Equip & Supplies                                                          2,585                9,463
     541000 -Water Treatment - Other                                                                           549                6,881
     541100 -Fuel Gas BOP                                                                                    4,000               19,477
     541200 -Compliance - Safety                                                                            20,280               33,417
     541300 -Compliance - Environmental                                                                      6,123               57,181
     541400 -Compliance - NERC Safety                                                                       11,303               11,303
     541500 -Maintenance - Steam                                                                               493               18,236
     541600 -Maintenance - Electrical                                                                       26,569               49,930
     541700 -Maintenance - Controls                                                                         13,831               32,901
     541800 -Maintenance - CTG Auxilaries                                                                   38,374               70,601
     541900 -Maintenance - Shop Work                                                                           471                  955
     542000 -Maintenance - Vehicles                                                                          1,185                8,822
     542100 -Maintenance - Consumables                                                                       2,103                7,100
     542200 -Maintenance - Other                                                                             9,033              119,925
     542300 -Cooling Tower                                                                                      -                19,910
     545100 -Waste Disposal                                                                                  7,508               32,697
     545800 -Permits & Fees                                                                                  7,589               26,520
     546000 -Predictive Maintenance                                                                             -                     -
     546300 -Ngrid ROW Expense                                                                              41,241              139,763
     550000 -Gas Turbine - Unit 1                                                                               87                2,197
     550001 -Gas Turbine - Unit 2                                                                               -                     -

                                                                                                                                            FORM MOR-2
                                                                                                                                                  2/2008
                                                                                                                                           PAGE 13 OF 24
  19-23007-rdd          Doc 322         Filed 10/04/19 Entered 10/04/19 09:37:35       Main Document
                                                     Pg 14 of 24


In re Empire Generating Co, LLC                                        Case No. 19-23007
      Debtor                                                  Reporting Period: 8/1/2019 to 8/31/2019

     550100 -Steam Turbine                                                68,417           921,565
     550300 -Generator - Unit 1                                              617               996
     550301 -Generator - Unit 2                                               -                379
     550400 -HRSG - Unit 1                                                   909               909
     550401 -HRSG - Unit 2                                                18,058            93,696
     550500 -CTG Auxilaries - Unit 1                                          -              1,562
     550501 -CTG Auxilaries - Unit 2                                          -              2,437
     550601 -Unplanned - Unit 2                                               -              5,182
     551600 -O&M Other                                                    10,047            10,602
     573000 -LTSA                                                         20,591            70,740
     574000 -Rent Expense                                                 12,569            17,556
     535500 -Energy Management Services Fees                              39,832            72,209
     537000 -O&M Manager Fees                                             23,769            80,507
     537500 -O&M Manager Incentive Fee                                    15,744            53,325
     570900 -Training                                                      2,206             2,248
     580200 -Sales & Use Tax                                               1,387             4,027
     541550 -Compliance - Other                                               -                  -
     60XXXX / 61XXXX -O&M Expenses                                       288,093           961,462
     611000 -Insurance - Directors & Officers                              3,641            12,348
     611100 -Insurance - Property                                         96,199           324,457
     611200 -Insurance - Business Auto                                       192               639
     611300 -Insurance - General Liability                                 3,683            12,434
     611400 -Insurance - Umbrella                                          5,333            19,815
     611500 -Insurance - Excess Liability                                 12,944            43,772
     630000 -Legal Fees                                                  463,357         1,578,002
     631000 -Accounting & Tax Services                                        -                  -
     634000 -Other Professional Services                                 488,549         1,505,769
     638000 -Fees and Payments                                               407           199,152
     660100 -Meals                                                           469             5,021
     670700 -Community Relations                                              -                300
     675000 -Office Supplies                                               1,377             5,732
     675100 -Office Repairs & Services                                       317               970
     675400 -Uniforms                                                         -                  -
     678100 -Subscriptions                                                 3,120             3,120
     680000 -Property Tax                                                 29,974           101,523
     680100 -Franchise Tax                                                    -                  -
     689000 -ARO Accretion                                                18,029            60,639
     688000 -Bank Fees                                                    33,729            49,659
     675050 -Postage and Courier                                              -                  -
     699000 -Asset Management Services Fees                               60,600           205,258
     Total Operating Expenses Before Depreciation                      2,070,123         7,638,784
     690000 -Depreciation Expense                                      1,903,415         6,471,165
     Net Profit (Loss) Before Other Income & Expenses                   (296,256)       (2,987,330)
     OTHER INCOME AND EXPENSES
     780000 -Interest (Income)                                           (19,668)           (66,545)
     791000 -Miscellaneous Expense (Income)                                   -              (3,206)
     700000 -Interest Expense                                          3,044,320        10,213,204
     720000 -Commitment Fees                                             182,603           612,603
     730000 -Amortization Expense - DFCs                                 117,017           396,336
     Net Profit (Loss) Before Reorganization Items                    (3,620,528)      (14,139,722)




                                                                                                         FORM MOR-2
                                                                                                               2/2008
                                                                                                        PAGE 14 OF 24
  19-23007-rdd                  Doc 322               Filed 10/04/19 Entered 10/04/19 09:37:35                  Main Document
                                                                   Pg 15 of 24


In re Empire Generating Co, LLC                                                         Case No. 19-23007
      Debtor                                                                   Reporting Period: 8/1/2019 to 8/31/2019

     REORGANIZATION ITEMS
     Professional Fees
     U. S. Trustee Quarterly Fees
     Interest Earned on Accumulated Cash from Chapter 11 (see continuation
     sheet)
     Gain (Loss) from Sale of Equipment
     Other Reorganization Expenses (attach schedule)
     Total Reorganization Expenses                                                                -                      -
     Income Taxes                                                                                 -                      -
     Net Profit (Loss)                                                                    (3,620,528)           (14,139,722)
     *"Insider" is defined in 11 U.S.C. Section 101(31).


     BREAKDOWN OF “OTHER” CATEGORY

     OTHER COSTS




     OTHER OPERATIONAL EXPENSES




     OTHER INCOME




     OTHER EXPENSES




     OTHER REORGANIZATION EXPENSES




     Reorganization Items - Interest Earned on Accumulated Cash from Chapter 11:
     Interest earned on cash accumulated during the chapter 11 case, which would not have been earned but for the
     bankruptcy proceeding, should be reported as a reorganization item.




                                                                                                                                FORM MOR-2
                                                                                                                                      2/2008
                                                                                                                               PAGE 15 OF 24
      19-23007-rdd                 Doc 322            Filed 10/04/19 Entered 10/04/19 09:37:35                                           Main Document
                                                                   Pg 16 of 24

In re Empire Generating Co, LLC                                                               Case No. 19-23007
      Debtor                                                                         Reporting Period: 8/1/2019 - 8/31/2019

                                                                              BALANCE SHEET
     The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from post-petition obligations.

                                     ASSETS                                      BOOK VALUE AT END OF BOOK VALUE AT END OF                           BOOK VALUE ON
                                                                                  CURRENT REPORTING PRIOR REPORTING MONTH                           PETITION DATE OR
                                                                                    MONTH (Aug 31)          (July 31)                              SCHEDULED (May 19)
     CURRENT ASSETS
     100000 Operating Bank Acct                                                                 9,746,151                        6,813,538                     3,650,027
     100010 Adequate Assurance Bank Acct (BofA)                                                    40,000                           40,000                           -
     100900 Money Market Investment (Black Rock)                                                    5,083                            5,072                           -
     100150 O&M Bank Acct                                                                               2                                2                              2
     100151 O&M Reserve Bank Acct                                                                      17                               17                             17
     100200 Debit Card Bank Acct                                                                   25,000                           25,000                        10,000
     100400 Revenue Bank Acct                                                                      86,794                            4,831                        49,481
     100650 Equity Contribution Bank Acct                                                          12,477                           12,456                        12,403
     100800 Debt Service Reserve Bank Acct                                                      5,251,528                        5,242,531                     5,220,081
     100860 Restricted - Holding Bank Acct                                                      7,831,723                        7,830,393                     7,827,261
     101200 Funded LC Collateral                                                                3,576,974                        3,570,781                     4,714,491
     102000 Accounts Receivable                                                                 4,704,789                        5,139,915                     1,349,475
     105000 Materials & Supplies                                                                2,917,217                        2,954,163                     3,158,595
     105200 Fuel Oil Inventory                                                                  2,538,082                        2,538,082                     2,947,498
     105500 Emissions Allowances                                                                      156                              156                           156
     106000 Prepaid Insurance                                                                   1,140,480                        1,257,609                       166,268
     106400 Prepaid Other                                                                          18,721                           24,997                        42,735
     TOTAL CURRENT ASSETS                                                                      37,895,194                       35,459,543                    29,148,490
     PROPERTY & EQUIPMENT
     120000 PPE Plant                                                                         669,662,348                     669,662,348                     669,662,348
     120200 PPE Capital Spares Inventory                                                          226,925                         226,925                         226,925
     120300 PPE ARO                                                                             1,997,497                       1,997,497                       1,997,497
     125000 CWIP                                                                                                                                                  459,765
     130000 AD Plant                                                                         (155,972,222)                   (154,073,208)                   (149,515,963)
     130300 AD ARO                                                                               (355,701)                       (351,300)                       (340,795)
     TOTAL PROPERTY & EQUIPMENT                                                               515,558,847                     517,462,262                     522,489,777
     OTHER ASSETS
     140100 Land Lease, net                                                                     1,325,842                       1,327,931                      1,332,919
     150000 Deferred Financing Cost                                                             6,868,100                       6,868,100                      6,868,100
     150100 AA Deferred Financing Cost                                                         (4,709,656)                     (4,592,639)                    (4,313,320)
     150200 DFC Reclass                                                                        (2,158,444)                     (2,275,461)                    (2,554,780)
     150900 Other Deposits                                                                      2,320,347                       2,320,347                      2,320,347
     190200 LT Prepaid Maintenance Unit 1                                                       2,463,729                       2,360,942                      2,328,831
     190250 LT Prepaid Maintenance Unit 2                                                       1,105,037                         995,562                        953,362
     TOTAL OTHER ASSETS                                                                         7,214,955                       7,004,782                      6,935,459
     TOTAL ASSETS                                                                             560,668,996                     559,926,587                    558,573,726
                     LIABILITIES AND OWNER EQUITY                                BOOK VALUE AT END OF BOOK VALUE AT END OF   BOOK VALUE ON
                                                                                  CURRENT REPORTING PRIOR REPORTING MONTH PETITION DATE (May 19)
                                                                                    MONTH (Aug 31)          (July 31)
     LIABILITIES NOT SUBJECT TO COMPROMISE (Postpetition)
     202000       Accounts Payable                                                                 103,098                         448,069                              -
     202100       Accounts Payable Other                                                           177,909                         166,912                              -
     202300       Received - Not Vouchered                                                          12,878                          12,878                              -
     202010       Pre-Petition AP                                                                      -                               -                                -
     200100       Revolver                                                                             -                               -                                -
     204000       Other Accrued Expenses                                                         3,760,798                       2,722,694                              -
     204200       Bonus Accrual                                                                    111,236                          69,047                              -
                                                                                                                                                              FORM MOR-3
                                                                                                                                                                    2/2008
                                                                                                                                                             PAGE 16 OF 24
      19-23007-rdd         Doc 322        Filed 10/04/19 Entered 10/04/19 09:37:35          Main Document
                                                       Pg 17 of 24

In re Empire Generating Co, LLC                                   Case No. 19-23007
      Debtor                                             Reporting Period: 8/1/2019 - 8/31/2019

     204300 LTSA Variable Fees Liability                           42,181                 42,181                -
     204500 Sales & Use Tax Accrual                                 1,041                  1,041                -
     204600 Station Service Accrual                               200,000                100,000                -
     204700 Accrued Interest                                   10,825,806              7,598,883                -
     210000 Long-term Debt                                            -                      -                  -
     210100 LTD Deferred Financing Costs                          396,336                279,320                -
     250300 Deferred Rent Liability                                10,900                (52,179)               -
     260000 Asset Retirement Obligation                            60,639                 42,610                -
     TOTAL POST-PETITION LIABILITIES                           15,702,822             11,431,456                -
     LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition)
     202000 Accounts Payable                                          724                    724             724
     202100 Accounts Payable Other                                417,638                417,638         417,638
     202300 Received - Not Vouchered                              (13,043)               (13,043)        (13,043)
     202010 Pre-Petition AP                                     2,135,533              2,043,962       1,603,363
     200100 Revolver                                           20,000,000             20,000,000      20,000,000
     204000 Other Accrued Expenses                              4,251,131              4,251,131       4,251,131
     204200 Bonus Accrual                                         149,034                149,034         149,034
     204300 LTSA Variable Fees Liability                           12,622                 12,622          12,622
     204500 Sales & Use Tax Accrual                                   -                      -               -
     204600 Station Service Accrual                                   -                      -               -
     204700 Accrued Interest                                   18,791,941             18,791,941      18,791,941
     210000 Long-term Debt                                    333,436,448            333,436,448     333,436,448
     210100 LTD Deferred Financing Costs                       (2,554,780)            (2,554,780)     (2,554,780)
     250300 Deferred Rent Liability                             1,136,196              1,136,196       1,136,196
     260000 Asset Retirement Obligation                         3,140,251              3,140,251       3,140,251
     TOTAL PRE-PETITION LIABILITIES                           380,903,695            380,812,124     380,371,525
     TOTAL LIABILITIES                                        396,606,517            392,243,580     380,371,525




                                                                                                      FORM MOR-3
                                                                                                            2/2008
                                                                                                     PAGE 17 OF 24
      19-23007-rdd                Doc 322            Filed 10/04/19 Entered 10/04/19 09:37:35                     Main Document
                                                                  Pg 18 of 24

In re Empire Generating Co, LLC                                                Case No. 19-23007
      Debtor                                                          Reporting Period: 8/1/2019 - 8/31/2019

     OWNERS' EQUITY
     303000 Dividends                                                        (5,250,000)                   (5,250,000)          (5,250,000)
     310000 Paid in Capital                                                 490,623,355                   490,623,355         490,623,355
     Retained Earnings - Pre-Petition                                      (307,171,154)                 (307,171,154)       (307,171,154)
     Retained Earnings - Post-petition                                      (14,139,722)                           -                    -
     NET OWNERS’ EQUITY                                                     164,062,479                   178,202,201         178,202,201
     TOTAL LIABILITIES AND OWNERS' EQUITY                                   560,668,996                   570,445,781         558,573,726
     *"Insider" is defined in 11 U.S.C. Section 101(31).


     BALANCE SHEET - continuation section
                                    ASSETS                         BOOK VALUE AT END       BOOK VALUE AT END OF          BOOK VALUE ON
                                                                      OF CURRENT             PRIOR REPORTING             PETITION DATE
                                                                   REPORTING MONTH               MONTH
     Other Current Assets




     Other Assets




                    LIABILITIES AND OWNER EQUITY                   BOOK VALUE AT END                                     BOOK VALUE ON
                                                                      OF CURRENT                                         PETITION DATE
                                                                   REPORTING MONTH
     Other Post-petition Liabilities




     Adjustments to Owner’s Equity




     Post-Petition Contributions




     Restricted Cash: Cash that is restricted for a specific use and not available to fund operations.
     Typically, restricted cash is segregated into a separate account, such as an escrow account.




                                                                                                                               FORM MOR-3
                                                                                                                                     2/2008
                                                                                                                              PAGE 18 OF 24
     19-23007-rdd                 Doc 322            Filed 10/04/19 Entered 10/04/19 09:37:35                                        Main Document
                                                                  Pg 19 of 24

In re Empire Generating Co, LLC                                                               Case No. 19-23007
      Debtor                                                                         Reporting Period: August 1 - August 31, 2019

                                              STATUS OF POST-PETITION TAXES

     The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the
     amount should be zero.
     Attach photocopies of IRS Form 6123 or payment receipt to verify payment or deposit of federal payroll taxes.
     Attach photocopies of any tax returns filed during the reporting period.

                                                                Amount
                                                                Withheld
                                              Beginning          and/or           Amount                              Check # or
     Federal                                    Tax             Accrued            Paid             Date Paid           EFT      Ending Tax
     Withholding                                        -                 -                 -                 -              -               -
     FICA-Employee                                      -                 -                 -                 -              -               -
     FICA-Employer                                      -                 -                 -                 -              -               -
     Unemployment                                       -                 -                 -                 -              -               -
     Income                                             -                 -                 -                 -              -               -
     Other:_____________                                -                 -                 -                 -              -               -
       Total Federal Taxes                              -                 -                 -                 -              -               -
     State and Local
     Withholding                                        -                 -                 -                 -              -               -
     Sales                                              -                 -                 -                 -              -               -
     Excise                                             -                 -                 -                 -              -               -
     Unemployment                                       -                 -                 -                 -              -               -
     Real Property                                      -                 -                 -                 -              -               -
     Personal Property                              78,322           29,974                 -                 -              -        108,296
     Other:_____________                                -                 -                 -                 -              -               -
      Total State and Local                         78,322           29,974                 -                 -              -        108,296


     Total Taxes                                    78,322           29,974                 -                 -              -        108,296


                                     SUMMARY OF UNPAID POST-PETITION DEBTS

     Attach aged listing of accounts payable.
                                                                                  Number of Days Past Due
                                                Current            0-30             31-60             61-90            Over 91       Total
     Accounts Payable                              103,098                    -                 -                 -              -    103,098
     Wages Payable                                          -                 -                 -                 -              -               -
     Taxes Payable                                          -                 -                 -                 -              -               -
     Rent/Leases-Building                                   -                 -                 -                 -              -               -
     Rent/Leases-Equipment                                  -                 -                 -                 -              -               -
     Secured Debt/Adequate                                  -                 -                 -                 -              -               -
     Protection Payments
     Professional Fees                                      -                 -                 -                 -              -               -
     Amounts Due to Insiders                                -                 -                 -                 -              -               -
     Other:______________                                   -                 -                 -                 -              -               -
     Other:______________                                   -                 -                 -                 -              -               -
     Total Post-petition Debts                     103,098                    -                 -                 -              -    103,098

     Explain how and when the Debtor intends to pay any past due post-petition debts.



                                                                                                                                                      FORM MOR-4
                                                                                                                                                            2/2008
                                                                                                                                                     PAGE 19 OF 24
     19-23007-rdd                     Doc 322                Filed 10/04/19 Entered 10/04/19 09:37:35                                                            Main Document
                                                                          Pg 20 of 24
AP Balance by Account (Open Documents)                          Financial Period:      08-2019
Company:   ENERGY                                               Include Applications                                                                     Date:                9/19/2019 11:33 AM
Branch:    EGC                                                                                                                                           User:                         Law, Brad


Account    Subaccount                     Description
202000     000-000                        Accounts Payable - Post Petition


Vendor     Vendor Name
V00365     AIRGAS USA, LLC


Ref. NumbeApplied To      Doc. Type       Vendor Ref.                   Doc. Date      Entered   Posted    Closed   Description                                    Amount               Balance
009077                    BILL            9091458876                    8/13/2019      08-2019   08-2019                                                            345.11               345.11
009080                    BILL            9964107099                    8/13/2019      08-2019   08-2019                                                           4,827.50             4,827.50
009085                    BILL            9963638992                    8/13/2019      08-2019   08-2019                                                            390.74               390.74
009426                    BILL            9092149143                    8/27/2019      08-2019   08-2019                                                           3,749.80             3,749.80
009428                    BILL            9091941753                    8/27/2019      08-2019   08-2019                                                           4,357.63             4,357.63
009429                    BILL            9091941754                    8/27/2019      08-2019   08-2019                                                           1,341.34             1,341.34
                                                                                                                    Vendor Documents Total:                                            15,012.12


Vendor     Vendor Name
V00382     BGC ENVIRONMENTAL BROKERAGE SERVICES, LP (EGC)


Ref. NumbeApplied To      Doc. Type       Vendor Ref.                   Doc. Date      Entered   Posted    Closed   Description                                    Amount               Balance
005111                    BILL            Mar2019                        4/3/2019      04-2019   04-2019            RGGI broker fee - March 2019                    500.00               500.00
           003316         CHECK                                          4/5/2019                04-2019                                                            -500.00
           003316         VOIDCK                                         4/5/2019                07-2019                                                            500.00
                                                                                                                    Vendor Documents Total:                                              500.00


Vendor     Vendor Name
V00390     C.T. MALE ASSOCIATES


Ref. NumbeApplied To      Doc. Type       Vendor Ref.                   Doc. Date      Entered   Posted    Closed   Description                                    Amount               Balance
009135                    BILL            83122                         8/13/2019      08-2019   08-2019            Professional surveying services throug        17,800.00            17,800.00
                                                                                                                    Vendor Documents Total:                                            17,800.00


Vendor     Vendor Name
V00399     CKM ELECTRICAL SERVICES, INC.


Ref. NumbeApplied To      Doc. Type       Vendor Ref.                   Doc. Date      Entered   Posted    Closed   Description                                    Amount               Balance
009439                    BILL            4895                          8/27/2019      08-2019   08-2019                                                           7,435.00             7,435.00
                                                                                                                    Vendor Documents Total:                                             7,435.00


Vendor     Vendor Name
V00409     COUNTRY TRUE VALUE, INC.


Ref. NumbeApplied To      Doc. Type       Vendor Ref.                   Doc. Date      Entered   Posted    Closed   Description                                    Amount               Balance
009098                    BILL            377563                        8/13/2019      08-2019   08-2019                                                             16.19                 16.19
009464                    BILL            377900                        8/27/2019      08-2019   08-2019                                                             31.16                 31.16
009465                    BILL            377888                        8/27/2019      08-2019   08-2019                                                            228.95               228.95
                                                                                                                    Vendor Documents Total:                                              276.30


Vendor     Vendor Name
V00415     CUSTOM INSTRUMENTATION SERVICES


Ref. NumbeApplied To      Doc. Type       Vendor Ref.                   Doc. Date      Entered   Posted    Closed   Description                                    Amount               Balance
009435                    BILL            2191506-IN                    8/27/2019      08-2019   08-2019                                                           4,000.00             4,000.00
                                                                                                                    Vendor Documents Total:                                             4,000.00


Vendor     Vendor Name
V00446     F.W. WEBB COMPANY


Ref. NumbeApplied To      Doc. Type       Vendor Ref.                   Doc. Date      Entered   Posted    Closed   Description                                    Amount               Balance
009468                    BILL            64116023                      8/27/2019      08-2019   08-2019                                                            210.04               210.04
                                                                                                                    Vendor Documents Total:                                              210.04


Vendor     Vendor Name
V00471     HACH COMPANY (EGC)


Ref. NumbeApplied To      Doc. Type       Vendor Ref.                   Doc. Date      Entered   Posted    Closed   Description                                    Amount               Balance
009422                    BILL            11590644                      8/27/2019      08-2019   08-2019                                                            770.51               770.51
                                                                                                                    Vendor Documents Total:                                              770.51


Vendor     Vendor Name
V00552     Phoenix Environmental Laboratories, Inc


Ref. NumbeApplied To      Doc. Type       Vendor Ref.                   Doc. Date      Entered   Posted    Closed   Description                                    Amount               Balance
009436                    BILL            801259                        8/27/2019      08-2019   08-2019                                                            125.00               125.00
009437                    BILL            802256                        8/27/2019      08-2019   08-2019                                                            137.50               137.50
                                                                                                                    Vendor Documents Total:                                              262.50


Vendor     Vendor Name
V00583     SAFETY COMPLIANCE SERVICES, Inc. (EGC)


Ref. NumbeApplied To      Doc. Type       Vendor Ref.                   Doc. Date      Entered   Posted    Closed   Description                                    Amount               Balance
009431                    BILL            NY-13238                      8/27/2019      08-2019   08-2019                                                           1,350.00             1,350.00
     19-23007-rdd                   Doc 322          Filed 10/04/19 Entered 10/04/19 09:37:35                                        Main Document
                                                                  Pg 21 of 24
009432                  BILL           NY-13237           8/27/2019   08-2019   08-2019                                                     1,553.00     1,553.00
                                                                                                   Vendor Documents Total:                               2,903.00


Vendor    Vendor Name
V00603    SUEZ WTS USA, INC.


Ref. NumbeApplied To    Doc. Type      Vendor Ref.       Doc. Date    Entered   Posted    Closed   Description                              Amount        Balance
009483                  BILL           99949606           8/28/2019   08-2019   08-2019                                                    24,201.72    24,201.72
009484                  BILL           900004471          8/28/2019   08-2019   08-2019                                                     3,838.00     3,838.00
009485                  BILL           99951556           8/28/2019   08-2019   08-2019                                                      513.00        513.00
                                                                                                   Vendor Documents Total:                              28,552.72


Vendor    Vendor Name
V00606    Surpass Chemical Company, Inc.


Ref. NumbeApplied To    Doc. Type      Vendor Ref.       Doc. Date    Entered   Posted    Closed   Description                              Amount        Balance
009466                  BILL           338411             8/27/2019   08-2019   08-2019                                                     1,487.50     1,487.50
009467                  BILL           338561             8/27/2019   08-2019   08-2019                                                     7,417.60     7,417.60
                                                                                                   Vendor Documents Total:                               8,905.10


Vendor    Vendor Name
V00640    VERIFORCE, LLC


Ref. NumbeApplied To    Doc. Type      Vendor Ref.       Doc. Date    Entered   Posted    Closed   Description                              Amount        Balance
001616                  BILL           18112             11/27/2018   11-2018   11-2018                                                     4,500.00     4,500.00
          001069        CHECK                            11/30/2018             11-2018                                                    -4,500.00
          001069        VOIDCK                           11/30/2018             07-2019                                                     4,500.00
                                                                                                   Vendor Documents Total:                               4,500.00


Vendor    Vendor Name
V00642    VERIZON WIRELESS (EGC)


Ref. NumbeApplied To    Doc. Type      Vendor Ref.       Doc. Date    Entered   Posted    Closed   Description                              Amount        Balance
009489                  BILL           082018             8/28/2019   08-2019   08-2019            acct 935000272 27y                         30.21         30.21
                                                                                                   Vendor Documents Total:                                  30.21


Vendor    Vendor Name
V00655    WOLBERG ELECTRICAL SUPPLY CO., INC.


Ref. NumbeApplied To    Doc. Type      Vendor Ref.       Doc. Date    Entered   Posted    Closed   Description                              Amount        Balance
008830                  BILL           2100772             8/6/2019   08-2019   08-2019                                                      537.00        537.00
008833                  BILL           2101270             8/6/2019   08-2019   08-2019                                                      767.55        767.55
008837                  BILL           2100007             8/6/2019   08-2019   08-2019                                                      173.00        173.00
008839                  BILL           2100774             8/6/2019   08-2019   08-2019                                                      364.25        364.25
008840                  BILL           2100773             8/6/2019   08-2019   08-2019                                                      582.80        582.80
009094                  BILL           2103312            8/13/2019   08-2019   08-2019                                                      158.95        158.95
009447                  BILL           2109270            8/27/2019   08-2019   08-2019                                                      849.15        849.15
009448                  BILL           2108688            8/27/2019   08-2019   08-2019                                                       14.50         14.50
009449                  BILL           2108687            8/27/2019   08-2019   08-2019                                                      498.00        498.00
009455                  BILL           2108685            8/27/2019   08-2019   08-2019                                                      939.40        939.40
009456                  BILL           2108683            8/27/2019   08-2019   08-2019                                                     1,094.00     1,094.00
009457                  BILL           2105378            8/27/2019   08-2019   08-2019                                                      664.00        664.00
009458                  BILL           2105377            8/27/2019   08-2019   08-2019                                                      559.60        559.60
009459                  BILL           2105376            8/27/2019   08-2019   08-2019                                                      332.00        332.00
009460                  BILL           2106021            8/27/2019   08-2019   08-2019                                                      550.00        550.00
009461                  BILL           2107253            8/27/2019   08-2019   08-2019                                                      425.00        425.00
009462                  BILL           2108183            8/27/2019   08-2019   08-2019                                                      548.10        548.10
009463                  BILL           2108182            8/27/2019   08-2019   08-2019                                                      507.85        507.85
                                                                                                   Vendor Documents Total:                               9,565.15


Vendor    Vendor Name
V05597    BrandSafway


Ref. NumbeApplied To    Doc. Type      Vendor Ref.       Doc. Date    Entered   Posted    Closed   Description                              Amount        Balance
009420                  BILL           56-R048151         8/27/2019   08-2019   08-2019                                                     3,099.60     3,099.60
                                                                                                   Vendor Documents Total:                               3,099.60


                                                                                                   Account Documents Total:                            103,822.25




                                                                                                                              GL Balance               103,098.00


                                                                                                                              Difference                  724.25
                        19-23007-rdd         Doc 322        Filed 10/04/19 Entered 10/04/19 09:37:35                    Main Document
                                                                         Pg 22 of 24


In re Empire Generating Co, LLC                                                                Case No. 19-23007
      Debtor                                                                          Reporting Period: August 1 - August 31, 2019


                                             ACCOUNTS RECEIVABLE RECONCILIATION AND AGING

                        Accounts Receivable Reconciliation                                Amount
     Total Accounts Receivable at the beginning of the reporting period                     5,139,914
     Plus: Amounts billed during the period                                                 4,443,722
     Less: Amounts collected during the period                                              4,878,847
     Total Accounts Receivable at the end of the reporting period                           4,704,789


     Accounts Receivable Aging                                     0-30 Days             31-60 Days        61-90 Days          91+ Days       Total
     0 - 30 days old                                                    4,704,789                     -                 -                 -     4,704,789
     31 - 60 days old                                                           -                     -                 -                 -             -
     61 - 90 days old                                                           -                     -                 -                 -             -
     91+ days old                                                               -                     -                 -                 -             -
     Total Accounts Receivable                                          4,704,789                     -                 -                 -     4,704,789

     Less: Bad Debts (Amount considered uncollectible)                           -                    -                 -                 -             -

     Net Accounts Receivable                                              4,704,789                   -                 -                 -     4,704,789



                                                           TAXES RECONCILIATION AND AGING

     Taxes Payable                                                 0-30 Days             31-60 Days        61-90 Days          91+ Days       Total
     0 - 30 days old                                                             -                    -                 -                 -             -
     31 - 60 days old                                                            -                    -                 -                 -             -
     61 - 90 days old                                                            -                    -                 -                 -             -
     91+ days old                                                                -                    -                 -                 -             -
     Total Taxes Payable                                                         -                    -                 -                 -             -
     Total Accounts Payable                                                      -                    -                 -                 -             -




                                                                                                                                                   FORM MOR-5
                                                                                                                                                         2/2008
                                                                                                                                                  PAGE 22 OF 24
   19-23007-rdd                        Doc 322                  Filed 10/04/19 Entered 10/04/19 09:37:35                                                            Main Document
                                                                             Pg 23 of 24


In re Empire Generating Co, LLC                                                                                        Case No. 19-23007
      Debtor                                                                                                  Reporting Period: August 1 - August 31, 2019


                                                                  PAYMENTS TO INSIDERS AND PROFESSIONALS

     Of the total disbursements shown on the Cash Receipts and Disbursements Report (MOR-1) list the amount paid to insiders (as defined in
     Section 101(31) (A)-(F) of the U.S. Bankruptcy Code) and to professionals. For payments to insiders, identify the type of compensation paid
     (e.g. Salary, Bonus, Commissions, Insurance, Housing Allowance, Travel, Car Allowance, Etc.). Attach additional sheets if necessary.


                                                                           INSIDERS
                                                                                                                                            TOTAL PAID TO
                              NAME                                        TYPE OF PAYMENT                        AMOUNT PAID                    DATE
     Tyr Energy, LLC (EGC)                                     Monthly fixed fee                                        60,600.00                  204,333.00




                                                                       TOTAL PAYMENTS TO INSIDERS




                                                                                                PROFESSIONALS
                                                                       DATE OF COURT ORDER                                                                      TOTAL PAID TO   TOTAL INCURRED &
                              NAME                                     AUTHORIZING PAYMENT                   AMOUNT APPROVED                AMOUNT PAID             DATE            UNPAID*
     Omni Management Group                                                              5/21/2019                       35,247.42                   35,247.42       35,247.42         14,262.80
     Couch White                                                                        6/10/2019                             -                           -               -           70,005.98
     Woodlands Energy Management                                 5/24/2019 (int.) 6/22/2019 (final)                           -                           -        124,379.42         52,816.91
     Davis Polk                                                  5/24/2019 (int.) 6/22/2019 (final)                     17,409.78                   17,409.78      338,184.67               -
     Houlihan Lokey                                              5/24/2019 (int.) 6/22/2019 (final)                           -                           -        150,000.00        150,133.73
     Morris Nichols Arsht & Tunnell                              5/24/2019 (int.) 6/22/2019 (final)                           -                           -               -            9,802.00
     Skadden, Arps, Slate, Meagher & Flom                        5/24/2019 (int.) 6/22/2019 (final)                           -                           -               -        1,512,279.00
     RPA Advisors                                                                       8/12/2019                             -                           -               -          491,150.76
     Hunton Andrews Kurth LLP                                                           8/12/2019                             -                           -               -        1,019,383.64
     Steinhilber Swanson LLP                                                            8/26/2019                             -                           -               -           38,581.00




                                                              TOTAL PAYMENTS TO PROFESSIONALS                           52,657.20                   52,657.20      647,811.51      3,358,415.82
     * INCLUDE ALL FEES INCURRED, BOTH APPROVED AND UNAPPROVED



                                POST-PETITION STATUS OF SECURED NOTES, LEASES PAYABLE
                                         AND ADEQUATE PROTECTION PAYMENTS

                                                                 SCHEDULED MONTHLY PAYMENT                       AMOUNT PAID           TOTAL UNPAID POST-
                     NAME OF CREDITOR                                       DUE                                 DURING MONTH               PETITION
     N/A




                                                                                      TOTAL PAYMENTS




                                                                                                                                                                                          FORM MOR-6
                                                                                                                                                                                                2/2008
                                                                                                                                                                                         PAGE 23 OF 24
  19-23007-rdd             Doc 322          Filed 10/04/19 Entered 10/04/19 09:37:35                           Main Document
                                                         Pg 24 of 24


In re Empire Generating Co, LLC                                                            Case No. 19-23007
      Debtor                                                                      Reporting Period: August 1 - August 31, 2019



                                               DEBTOR QUESTIONNAIRE
       Must be completed each month. If the answer to any of the                        Yes                    No
       questions is “Yes”, provide a detailed explanation of each item.
       Attach additional sheets if necessary.
       Have any assets been sold or transferred outside the normal course of                               X
   1   business this reporting period?
       Have any funds been disbursed from any account other than a debtor in                               X
   2   possession account this reporting period?
       Is the Debtor delinquent in the timely filing of any post-petition tax                              X
   3   returns?
       Are workers compensation, general liability or other necessary insurance                            X
   4   coverages expired or cancelled, or has the debtor received notice of
       expiration or cancellation of such policies?
                                                                                                           X
   5 Is the Debtor delinquent in paying any insurance premium payment?
     Have any payments been made on pre-petition liabilities this reporting                                X
   6 period?
     Are any post petition receivables (accounts, notes or loans) due from                                 X
   7 related parties?
   8 Are any post petition payroll taxes past due?                                                         X
   9 Are any post petition State or Federal income taxes past due?                                         X
  10 Are any post petition real estate taxes past due?                                                     X
  11 Are any other post petition taxes past due?                                                           X
                                                                                                           X
  12 Have any pre-petition taxes been paid during this reporting period?
  13 Are any amounts owed to post petition creditors delinquent?                                           X
  14 Are any wage payments past due?                                                                       X
     Have any post petition loans been been received by the Debtor from any                                X
  15 party?
  16 Is the Debtor delinquent in paying any U.S. Trustee fees?                                             X
     Is the Debtor delinquent with any court ordered payments to attorneys or                              X
  17 other professionals?
     Have the owners or shareholders received any compensation outside of                                  X
  18 the normal course of business?




                                                                                                                                  FORM MOR-7
                                                                                                                                        2/2008
                                                                                                                                 PAGE 24 OF 24
